Name: Commission Regulation (EEC) No 1211/92 of 12 May 1992 amending Regulation (EEC) No 2190/90 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  marketing;  food technology;  prices
 Date Published: nan

 13 . 5. 92 Official Journal of the European Communities No L 127/9 COMMISSION REGULATION (EEC) No 1211/92 of 12 May 1992 amending Regulation (EEC) No 2190/90 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 2190/90 (*), as last amended by Regulation (EEC) No 2244/91 (6), provides for the sale of products from the 1986 and 1988 harvests at ECU 1 1,3 per 100 kilograms net in the case of currants and ECU 8,3 per 100 kilograms net in the case of sultanas ; Whereas the Greek storage agencies still hold 50 tonnes of currants from the 1986 harvest and 20 tonnes of sultanas from the 1988 harvest ; whereas, in view of their quality, there are difficulties in disposing of these products at the current price ; whereas that price and the quantities concerned should therefore be adjusted ; Article 1 Article 1 (1 ) of Regulation (EEC) No 2190/90 is hereby replaced by the following : ' 1 . The Greek storage agencies listed in the Annex shall organize the sale of a maximum of 50 tonnes of currants from the 1986 harvest and 20 tonnes of sultanas from the 1988 harvest in accordance with Regulations (EEC) No 626/85 and (EEC) No 913/89 at ECU 3 per 100 kilograms net.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p . 1 . (2) OJ No L 175, 4. 7. 1991 , p . 1 . 0 OJ No L 119, 11 . 5. 1990, p. 74. ( «) OJ No L 201 , 31 . 7. 1990, p. 4. 0 OJ No L 198, 28. 7. 1990, p. 29. M OJ No L 204, 27. 7. 1991 , p. 23.